NOT PRECEDENTIAL


                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                  __________

                                       No. 12-1759
                                       __________

                            UNITED STATES OF AMERICA

                                             v.

                                ROBERT J. SUCARATO,
                                                Appellant
                                    __________

                     On Appeal from the United States District Court
                               for the District of New Jersey
                         (D.C. Criminal No. 1-11-cr-00032-001)
                     District Judge: The Honorable Renee M. Bumb

                       Submitted Under Third Circuit LAR 34.1(a)
                                  December 10, 2012

BEFORE: GREENAWAY, JR., NYGAARD, and VAN ANTWERPEN, Circuit Judges.

                            (Opinion Filed: January 28, 2013)
                                      __________

                               OPINION OF THE COURT
                                     __________

NYGAARD, Circuit Judge.

       Appellant Robert J. Sucarato argues that his 132-month sentence, which is an

upward variance from the sentencing guildelines range, is substantively unreasonable.

To be substantively unreasonable, in light of the totality of the circumstances and the 18

U.S.C. § 3553(a) factors, the party challenging the sentence must prove its
unreasonableness. We give great weight to the sound discretion of the District Court,

which “must apply the §3553(a) factors reasonably to the circumstances of the case.”

United States v. Lessner, 498 F.3d 185, 204 (3d Cir. 2007).1

       Sucarato has not met his burden of establishing that his sentence was

unreasonable. The District Court was justified in imposing the upward variance because

Sucarato showed a lack of remorse for his crimes and because of the need to deter this

type of crime in the financial services industry. Sucarato expressed no sincere remorse

for his actions and the personal devastation he has visited upon his victims. The District

Court was rightly troubled by the adequacy of the guideline sentence to deter Sucarato

from continued criminal conduct. After thoroughly addressing the factors in § 3553(a)

and Sucarato’s own statements, the District Court properly concluded that an upward

variance was appropriate.

       We will therefore affirm the District Court’s sentencing order.




1
  The parties do not dispute that the District Court properly calculated the guidelines
range, did not treat the guidelines as mandatory, and gave due consideration to the factors
set forth in 18 U.S.C. §3553(a). Indeed, we agree that the District Court committed no
procedural error. Therefore, we will only consider the substantive reasonableness of the
sentence imposed. Our review is a deferential one, inquiring only “whether the final
sentence, wherever it may lie within the permissible statutory range, was premised upon
appropriate and judicious consideration of the relevant factors.” United States v.
Schweitzer, 454 F.3d 197, 204 (3d Cir. 2006).


                                             2